Citation Nr: 1313046	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-49 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, status post coronary artery bypass graft, with murmur.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of the upper extremities.

4.  Entitlement to service connection for a disability manifested by right shoulder pain.

5.  Entitlement to service connection for chronic back strain.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 24 years, prior to his retirement in October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for each disability at issue and for TDIU.  This case was previously before the Board in February 2013, and was remanded for additional development of the record.  The case is again before the Board for appellate consideration.

In its February 2013 decision, the Board granted service connection for degenerative changes of the cervical spine and denied the Veteran's claim for service connection for residuals of appendicitis with ruptured colon and excision of the colon on a secondary basis.  Accordingly, this decision is limited to the issues set forth on the preceding page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board directed that records from Fort Drum be obtained and that the Veteran be afforded VA cardiovascular and orthopedic examinations.  The Board notes that Fort Drum provided all records it had in March 2013.  The Board points out that these records are illegible.  

In addition, the Veteran was scheduled for VA cardiovascular and orthopedic examinations in March 2013.  However, he failed to report for the examinations.  By letter dated March 2013, the Veteran stated he was out of the country when the examination was scheduled.  He asserted he had written to his representative to request that the examination be rescheduled.  Since this constitutes "good cause" for his failure to report for the examination, the Board believes the Veteran should be afforded another opportunity to be examined.  See 38 C.F.R. § 3.655 (2012).

In light of the development requested in this case, the Veteran's claim for TDIU is deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  An attempt should be made to obtain a legible copy of the records from Fort Drum.

2.  Schedule a VA cardiology examination and request the examiner provide an opinion concerning whether it is at least as likely as not that the Veteran's hypertension or cardiovascular disease is related to service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Schedule a VA orthopedic examination and request that the examiner provide an opinion concerning whether it is at least as likely as not that the Veteran has arthritis of the upper extremities, a disability manifested by right shoulder pain, or a chronic back strain that is related to service.  The examiner should address the private physician's conclusion in June 2010 that the Veteran's arthritis of the hands is related to his in-service duties.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  The Veteran should be apprised of the provisions of 38 C.F.R. § 3.655, to include the consequences of a failure to report for the examination.  

5.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



